717 S.E.2d 742 (2011)
John THOMPSON, Employee
v.
STS HOLDINGS, INC., Employer and
Wausau Insurance Companies, Carrier.
No. 316P11.
Supreme Court of North Carolina.
October 6, 2011.
Pamela W. Foster, for Thompson, John.
Matthew Ledwith, Raleigh, for STS Holdings, Inc., et al.
*743 Jay A. Gervasi, Greensboro, for Thompson, John.

ORDER
Upon consideration of the petition filed on the 26th of July 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."